Title: From George Washington to Arthur Lee, 15 April 1782
From: Washington, George
To: Lee, Arthur


                        
                            Dear Sir,
                            Newburgh 15th Apl 1782.
                        
                        I have received your favor of the 2d Instt and thank you for the several articles of European intelligence
                            contained in it. permit me to solicit a continuation of such advices as you may think interesting respecting the Military
                            or political Manoeuvres of foreign powers. such communications will not only be a private gratification, but may produce
                            public good; as a perfect knowledge of these matters will enable me to decide with more certainty & precision on
                            doubtful operations which may be had in contemplation than I possibly can do without. With great esteem & regard I
                            am Dr Sir Yr Most Obt Hble Servt
                        
                        
                            Go: Washington
                        
                    